Case 19-32825 Document 8 Filed in TXSB on 06/11/19 Page 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
IN RE: §
§
HL. BUILDERS, LLC f/k/a § CASE NO, 19-32825
CD HOMES, LLC, §
§ (nvoluntary Chapter 11)
ALLEGED DEBTOR §

ANSWER TO INVOLUNTARY PETITION

TO THE HONORABLE EDUARDO V. RODRIGUEZ,
UNITED STATES BANKRUPTCY JUDGE:

Comes now, HL Builders, LLC f/k/a CD Homes, LLC, the Alleged Debtor herein (the “Alleged
Debtor”) and files this Answer to the Involuntary Petition (the “Petition”) filed by Petitioning Creditors
HouTex Builders, LLC, 415 Shadywood, LLC, and 2203 Looscan Lane, LLC (the “Petitioning Creditors”),

and in support thereof, would respectfully show this Court as follows:

1. Alieged Debtor admits the allegations contained in No. 1 of the Petitioning Creditors’
Petition.

2. Alleged Debtor admits the allegations contained in No. 2 of the Petitioning Creditors’
Petition.

3. Alleged Debtor admits the allegations contained in No. 3 of the Petitioning Creditors’
Petition.

4, Alleged Debtor would show that its federal Employer Identification (EIN)

is XX-XXXXXXX,

5. Alleged Debtor admits the allegations contained in No. 5 of the Petitioning Creditors’
Petition.

6. Alleged Debtor is without sufficient information to either admit or deny the
allegations contained in Paragraph 6 of the Petitioning Creditors’ Petition. Therefore, for pleading purposes,

those allegations are denied.
Case 19-32825 Document 8 Filed in TXSB on 06/11/19 Page 2 of 3

7. Alleged Debtor admits the allegations contained in No. 7 of the Petitioning
Creditors’ Petition.

8. Alleged Debtor admits the allegations contained in No. 8 of the Petitioning
Creditors’ Petition.

9, Alleged Debtor denies the allegations contained in No. 9 of the Petitioning
Creditors’ Petition.

10. Alleged Debtor admits the allegations contained in No. 10 of the Petitioning
Creditors’ Petition.

1f. Alleged Debtor denies the allegations contained in No. 11 of the Petitioning
Creditors’ Petition.

12. Alleged Debtor is without sufficient information to either admit or deny the
allegations contained in No. 12 of the Petitioning Creditors’ Petition. Therefore, for pleading purposes, those
allegations are denied.

13, Alleged Debtor denies the allegations contained in No. 13 of the Petitioning Creditors’
Petition. For further answer, the claims alleged by Petitioning Creditors are absolutely disputed.

WHEREFORE, PREMISES CONSIDERED, Alleged Debtor prays that the Court deny, dismiss.
and award appropriate damages against Petitioning Creditors and all officers, agents, and attorneys for the
damages sustained by the Alleged Debtor.
Dated: June 11, 2019

Respectfully submitted,

FUQUA & ASSOCIATES, PC

BY: /sf Richard LE. Fuqua
Richard L. Fuqua
State Bar No. 07552300
5005 Riverway, Suite 250
Houston, TX 77056
Case 19-32825 Document 8 Filed in TXSB on 06/11/19 Page 3 of 3

(713) 960-0277
(713) 960-1064 facsimile

rifuqua@fuqualegal.com
COUNSEL FOR Alleged Debtor

CERTIFICATE OF CONFERENCE

Thereby certify that I have conferred with Charles Rubio, Movants’ counsel, in a good faith attempt
to resolve the dispute which is the subject of Movants’ Motion. At this time, a hearing is required,

/s/ Richard LE. Fuqua
Richard L. Fuqua

CERTIFICATE OF SERVICE

[hereby certify that a true and correct copy of the foregoing Response was forwarded by email
on June 11, 2019 to the parties listed below and to all parties registered to received notices by ECF.

Charles M. Rubio
Michael D. Fritz
Diamond McCarthy LLP
909 Fannin, Suite 3700
Houston, TX 77010

Ross Spence

Carolyn Carollo

Snow Spence Green LLP

2929 Allen Parkway, Suite 2800
Houston, TX 77019

/s/ Richard L. Fuqua
Richard L. Fuqua
